Citation Nr: 0007211	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  95-06 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether an overpayment of disability compensation benefits, 
in the calculated amount of $656, was properly created. 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran retired from the United States Army in February 
1980 with over fifteen years of verified active duty service.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which determined that an overpayment was created on the 
veteran's account as a result of retroactive discontinuance 
of his disability compensation benefits effective October 1, 
1993.  The original amount of the overpayment was determined 
to be $656.  The RO has construed the veteran's notice of 
disagreement to pertain to the matter of creation only and 
has not developed the question of waiver.  Hence, the issue 
is limited to that set forth on the title page of this 
preliminary order.


REMAND

In June 1998, the Board remanded the claim to the RO to 
clarify the veteran's intent with respect to representation 
before VA.  In addition, the Board noted that there were 
references in the claims folder to a loan guaranty debt 
established in 1986 and instructed the RO to obtain and 
associate with the claims folder the veteran's loan guaranty 
file.  Upon review, the Board notes that the veteran's loan 
guaranty file has not been associated with the claims file. 

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

The RO should obtain and associate with 
the claims file the veteran's loan 
guaranty folder.  If there is no loan 
guaranty folder available, this fact 
should be documented and also associated 
with the claims folder. 

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




